J-S33012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RICHARD M. WOLANSKI                     :
                                         :
                   Appellant             :   No. 1221 EDA 2022


    Appeal from the Judgment of Sentence Entered December 16, 2021,
              in the Court of Common Pleas of Bucks County,
           Criminal Division at No(s): CP-09-CR-0001077-2021.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                   FILED NOVEMBER 29, 2022

      Richard M. Wolanski appeals from the judgment of sentence imposed

after he pled guilty to aggravated assault by vehicle while driving under the

influence, six counts of driving under the influence (“DUI”), and seven counts

of recklessly endangering another person (“REAP”). Upon review, we affirm.

      The trial court summarized the facts as follows:

      On November 21, 2020, [Wolanski] was driving a blue Dodge
      Journey on Bristol Oxford Valley Road, a two-lane roadway with a
      travel lane in each direction, when he left his northbound lane of
      travel and encroached on the southbound lane. Entering this
      opposite lane, [Wolanski] struck the driver's side of a Honda
      Odyssey traveling southbound, occupied by Katibe Marcas
      ("Marcas"). Marcas tried to evade [Wolanski], but despite her
      best efforts, his vehicle struck hers, damaging her vehicle. No
      one was injured, but the three (3) small children in the vehicle
      were very shaken. After striking Marcas's vehicle, [Wolanski]
      continued driving the wrong direction in the southbound lane,
      striking a Toyota Corolla head-on. The Toyota Corolla was totaled,
      and all three (3) occupants were trapped and severely injured.
J-S33012-22


     Once they were freed, all three (3) passengers were transported
     to Jefferson Torresdale Hospital, 10800 Knights Road,
     Philadelphia, Pennsylvania for treatment. The driver, 20-year-old
     Bernice Zeferino ("Zeferino") sustained a broken wrist, dislocated
     elbow, and sprained ankle. She also needed treatment for anxiety
     after the crash. The front passenger, 17-year-old A.Z., sustained
     a rib contusion, bruising, and scratches. She was on bed rest for
     two weeks and needed treatment for anxiety in addition to her
     other injuries.     The rear-seat passenger, 17-year-old S.M.,
     sustained a lacerated spleen, lung contusions, a rib fracture,
     concussion, and a laceration on her forehead that required
     sutures. She had to remain home for three (3) weeks and could
     not participate in sports for three (3) months after the crash.

     At the scene of the accident, Officer Kenneth Margerum ("Officer
     Margerum”) of the Bristol Township Police Department made
     contact with [Wolanski], who was seated in the driver's seat of his
     vehicle. As soon as Officer Margerum approached [Wolanski], he
     immediately smelled the odor of alcohol emanating from
     [Wolanski’s] person, and [Wolanski] volunteered that he was in
     trouble for Driving Under the Influence ("DUI"). [Wolanski]
     admitted he had consumed twelve (12) beers at his daughter's
     house in Bristol Township, Bucks County, Pennsylvania prior to
     driving. Officer Margerum observed [Wolanski] to have pinpoint
     pupils and to be heavily slurring his words. [Wolanski] was
     transported to St. Mary Medical Center for treatment, as he had
     been complaining of chest pain at the scene of the accident.
     [Wolanski] was not administered any field sobriety tests on scene.
     Regardless, Officer Margerum was able to form the opinion that
     [Wolanski] was under the influence of alcohol to a degree that
     rendered him incapable of driving based on [Wolanski's]
     admissions, his conversations with other officers and witnesses,
     as well his investigation on scene. At the hospital, officers
     obtained a search warrant for a sample of [Wolanski’s] blood. The
     sample was sent to NMS for chemical testing and [Wolanski’s] BAC
     was determined to be 0.249, with marijuana also present in his
     system.

Trial Court Opinion, 6/22/22, at 1-3 (citations and footnote omitted).

Wolanski was charged with multiple offenses.




                                    -2-
J-S33012-22



       On October 13, 2021, Wolanski entered an open guilty plea for

aggravated assault by vehicle while DUI, DUI: general impairment, DUI:

highest rate of alcohol, DUI: controlled substance — Schedule 1,                  DUI:

controlled substance - metabolite, DUI: controlled substance — impaired

ability, DUI: controlled substance — combination alcohol/drugs, and seven

counts of REAP.1        Subsequently, on December 16, 2021, the trial court

sentenced Wolanski to 5 to 10 years’ incarceration for aggravated assault

while DUI and a concurrent term of 72 hours to six months’ incarceration for

DUI.   The court imposed no additional sentence for the REAP convictions.

Wolanski was also ordered to pay restitution in the amount of $83,598.56.

Wolanski filed a post-sentence motion which the court denied.

       Wolanski filed this timely appeal. Wolanski and the trial court complied

with Pennsylvania Rule of Appellate Procedure 1925.

       On appeal, Wolanski raises a single issue for our review:

       A. Did the trial court abuse its discretion in sentencing [Wolanski]
          by imposing a manifestly excessive sentence?

Wolanski’s Brief at 6.

       Wolanski     challenges    the    discretionary   aspects   of   his   sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010). This Court has explained that, to reach the merits of

____________________________________________


1  75 Pa.C.S.A. §§ 3735.1(a), 3802(a)(1), 3802(c), 3802(d)(1)(i),
3802(d)(1)(iii), 3802(d)(2), 3802(d)(3), and 18 Pa.C.S.A. § 2705.

                                           -3-
J-S33012-22



a discretionary sentencing issue, we must conduct a four-part analysis to

determine:

       (1) whether the appeal is timely; (2) whether [a]ppellant
       preserved his issue; (3) whether [a]pellant's brief includes a
       concise statement of the reasons relied upon for allowance of
       appeal with respect to the discretionary aspects of sentence [in
       accordance with 2119(f)]; and (4) whether the concise statement
       raises a substantial question that the sentence is appropriate
       under the sentencing code. . . . [I]f the appeal satisfies each of
       these four requirements, we will then proceed to decide the
       substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

       Wolanski has satisfied the first three requirements under Colon.

Accordingly, we must determine whether he has raised a substantial question.

       In his 2119(f) statement, Wolanski first claims that his sentence was

manifestly excessive because it constituted too severe a punishment.           He

further claims that the trial court relied on impermissible factors in rendering

his sentence. Wolanski’s Brief at 9. We have held that both of these issues

raise a substantial question. See Commonwealth v. Kelly, 33 A.3d 638 (Pa.

Super. 2011) (citing Commonwealth v. Mouzon, 812 A.2d 617, 624 (Pa.

2002)) (“A claim that a sentence is manifestly excessive such that it

constitutes too severe a punishment raises a substantial question.”);

Commonwealth v. Banks, 198 A.3d 391, 401 (Pa. Super. 2018) (quoting

Commonwealth v. Bromley, 862 A.2d 598, 605 (Pa. Super. 2004)) (“It is

well   settled   that   ‘a   claim   that    the   sentencing    court      relied


                                     -4-
J-S33012-22



on impermissible factors in sentencing raises a substantial question.’”).   We

therefore will review Wolanski’s sentencing claims.

      Our standard of review of a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Additionally, where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code.” Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa. Super.

2019) (internal quotations and citation omitted). As such, we must affirm

unless “application of the guidelines would be clearly unreasonable.”       42

Pa.C.S.A. § 9781(c)(2).

      Wolanski first claims that the trial court abused its discretion and

imposed a manifestly excessive sentence by failing to consider relevant

mitigating factors including his history and character or his rehabilitative

needs.   In particular, he argues that the sentencing guidelines included

convictions in his prior record score which occurred 26 years ago or more.

The most damning of these occurred even longer ago: a burglary in 1975 (47

years ago); and a robbery in 1983 (29 years ago). Additionally, Wolanski

argues that he had been sober for 9 years leading up to this incident. That

                                     -5-
J-S33012-22



night he relapsed due to family problems and not taking his mental health

medications. Nonetheless, he sincerely accepted responsibility for his actions.

Wolanski further notes that, since being incarcerated, he has been a model

prisoner and works two jobs. Given these factors, Wolanski maintains that

the trial court should have imposed a lesser sentence than recommended

under the Sentencing Guidelines but instead blindly followed them and

imposed a standard range sentence. Wolanski’s Brief at 14, 15.

      Under the Sentencing Guidelines, Wolanski was RFEL (repeat felony in

terms of prior record score); the Offense Gravity Score for his aggravated

assault while DUI conviction was 9. A standard range, minimum sentence was

60 to 72 months, which the trial court imposed at the lower end. As such, we

presume it is appropriate.   However, Wolanski argues that application of the

guidelines was unreasonable because the guidelines do not consider the age

of his convictions and the trial court failed to consider this as well as other

mitigating factors.

      Our statute and regulations do not take into consideration the age of

the prior offenses used to calculate the prior record score. See 42 Pa.C.S.A.

§ 9721(b) and 204 Pa.Code § 303.1, et seq.        However, in deciding what

sentence to impose and whether a lesser sentence is warranted, a court may

consider the age of a defendant’s convictions and deviate from the guidelines

if warranted.

      Here, our review of the record shows that the trial court considered

multiple factors in rendering Wolanski’s sentence.     The court heard from

                                     -6-
J-S33012-22



Wolanski about his period of sobriety and his good behavior in prison. See

N.T., 12/16/21, at 24-27. And, recognizing Wolanski’s problems with alcohol,

the court agreed to recommend that his sentence be served in a therapeutic

community. N.T., 12/16/22, at 47.

     As to the age of his convictions, the court considered and reconsidered

their age and their impact on his sentence. At Wolanski’s sentencing, the

court stated:

     There are many factors that come into play in imposing this
     sentence, beginning with those areas which I am statutorily
     required to consider. Obviously things like the impact on the
     victims, the impact on the community, the likelihood of
     rehabilitation, and of course the sentencing guidelines, which the
     standard range suggests a minimum sentence of five years for the
     first count, and of course a year for each of the [REAPs].

     I take into consideration this 15, 16-year stretch where you
     matured to some extent.

                                     ***

     26 years. Thank you. The 26 years where you were, well, out of
     trouble. I was about to say that you were a law-abiding citizen,
     but you’ve acknowledged sitting around smoking marijuana for
     most of those years. You didn’t get caught, you didn’t commit
     major crimes. And certainly that works toward mitigating the
     sentence.

N.T., 12/16/21, at 44.

     Again, during its reconsideration of Wolanski’s sentence, the trial court

noted:

     While the guidelines do not specifically take into consideration the
     length of time between convictions, I do consider that when I
     review people. I do take it into consideration if there has been a


                                    -7-
J-S33012-22


      significant gap in time from what you might call youthful
      indiscretions that led to periods of incarceration in state prison,
      and then 25 years, or whatever, with a clean record. But that
      record is there for a reason, and that record is because the
      community has required that those stay with you.

N.T., 4/7/22, at 16.   Regarding the seven REAPs, the court chose not to

impose additional sentences given the age of Wolanski’s prior convictions.

N.T., 12/16/21, at 46; Trial Court Opinion, 6/21/22/, at 6.

      Ultimately however, the trial court could not justify a downward

deviation from the guidelines as to the aggravated assault given all the

circumstances of this case. N.T., 12/16/21, at 46; N.T., 4/7/22, at 16. It

noted that Wolanski had damaged the victims financially, emotionally, and

physically and that they likely would continue to suffer for years to come.

N.T., 12/16/21, at 45. It explained:

      When crafting [Wolanski’s] sentence, this [c]ourt considered the
      harm caused to the community, the impact on the specific
      individuals hurt in the accident, and [Wolanski’s] conduct that
      day. This [c]ourt was particularly troubled by [Wolanski’s]
      decision to drive after consuming twelve (12) beers despite family
      members attempting to stop him. [Wolanski] did not choose to
      drive because there was no other perceived option, but rather in
      his own words, [Wolanski] drove because he was "thick-headed
      that night." Zeferino, A.Z., and S.M. will carry their injuries with
      them for the rest of their lives, and [Wolanski] attributes their
      suffering to his stubbornness.

                                       ***

      The gravity of this offense was such that it necessitated a sentence
      within the guidelines for an individual with [Wolanski’s] Prior
      Record Score.




                                       -8-
J-S33012-22



Trial Court Opinion, 6/21/22, at 6 (citation omitted). Wolanski’s first claim

merits no relief.

       Wolanski next claims that the trial court relied on impermissible factors.

Specifically, he argues that the court assumed he would never be able to pay

the $85,000 in restitution. Wolanski’s Brief at 15. Wolanski maintains that

the court’s consideration of this baseless assumption resulted in a manifestly

excessive sentence constituting an abuse of discretion.     Id. at 15.

      Before considering the merits of this claim, we observe that Wolanski

did not raise this specific issue with the trial court. No objection was made at

the time of sentencing. And, although Wolanski baldly asserted that the trial

court relied on impermissible factors in his post-sentence motion, he never

specified what factors.    Wolanski also did not address this issue during

argument at reconsideration of his sentence.      Wolanski then set forth this

issue in his 1925(b) statement, but again did not specify what factors the trial

court improperly relied on. Although the trial court explained its rationale for

Wolanski’s sentence, it was unable to address its comment about Wolanski’s

ability to pay the restitution because this specific issue was not raised below.

Having failed to raise this specific issue before the trial court, Wolanski has

waived it for appellate review. Pa.R.A.P. 302(a) (issues not raised in the trial

court are waived on appeal).      We therefore do not address the merits.

Wolanski is entitled to no relief under his second claim.

      Based upon our review, we conclude that the trial court did not abuse

its discretion. The trial court considered all the relevant sentencing factors,

                                      -9-
J-S33012-22



including mitigating ones, and weighed them accordingly.   As an appellate

court, we may not reweigh sentencing factors and substitute our own

judgment of the appropriate sentence. See Commonwealth v. Walls, 926

A.2d 957 (Pa. 2007).

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




                                 - 10 -